Title: The American Commissioners to Sartine, 2 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passi Octr 2. 1778
We have the Honour of your Excellencys Letter of yesterdays Date, requesting Us to give to the Sieur Fagan all the Security in our Power, for three Vessells, to transport the Merchandises of France to England.
We have the Honour to acquaint your Excellency, that we have accordingly given the Sieur Fagan, three different Requests in Writing, to all Commanders of American armed Vessells to let the said Vessells and their Cargoes pass without Molestation, which was all the Security, that the Laws of our Country have empowered Us to give. We have the Honour to be, with the most entire Consideration, your Excellencys most obedient &c.

M. de Sartine

